Citation Nr: 9936116	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-29 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder on a direct basis.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for anxiety neurosis with depression.  

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim for degenerative spondylosis with 
degenerative joint disease of the cervical spine and 
posterior displacement of the left distal coccyx.

4.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or on account of being 
housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and D.A.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from November 1943 to May 
1945 and August 1950 to August 1953.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).

The Board received evidence from the veteran on February 3, 
1999; however, he failed to waive consideration by the RO.  
On review of this evidence, the Board notes that these 
documents consisted of VA treatment records that were either 
previously reviewed by the RO or included with evidence that 
was submitted to the Board later that month, with a waiver of 
consideration by the RO.  Therefore, the Board shall review 
this evidence and not remand it for RO consideration. 

Further, the veteran at his February 1999 personal hearing 
appears to raise the issue of service connection for a 
respiratory disability as secondary to Agent Orange exposure.  
The RO has not considered this issue, therefore it is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A respiratory disorder was not manifested during active 
duty service.

2.  The currently diagnosed respiratory disability is not 
shown to be related to active duty.

3.  An October 1983 Board decision denied service connection 
for a chronic back condition. 

4.  In August 1988, the Board denied service connection for a 
chronic back condition as secondary to the service connected 
varicose veins and determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a chronic back condition. 

5.  In December 1992, the RO determined that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection a chronic back condition.

6.  The evidence submitted since the RO's December 1992 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

7.  In November 1983, the RO denied service connection for a 
chronic acquired psychiatric disorder including anxiety 
neurosis with depression as secondary to the service 
connected varicose veins.

8.  The evidence submitted since the RO's November 1983 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

9.  The veteran, who was born in November 1926, is in receipt 
of pension based on permanent and total disability.

10.  The veteran has the following nonservice-connected 
disabilities: degenerative spondylosis lumbar spine with 
degenerative joint disease of the cervical spine and 
posterior displacement of the left coccyx with sciatic nerve, 
rated 40 percent disabling; claudication, rated 20 percent 
disabling; varicose veins of the right leg, rated 10 percent 
disabling; anxiety neurosis with depression, rated 10 percent 
disabling; degenerative joint disease, rated 20 percent 
disabling; and corrected refractive error, respiratory 
disorder, cataracts, bronchial asthma, lung cancer, status 
post right inguinale hernia repair, benign prostatic 
hypertrophy, status post excision of benign lymphoma and 
peptic ulcer, all rated zero percent disabling.  

11.  The veteran also has service-connected disabilities of 
varicose veins of the left leg, rated 20 percent disabling; 
posttraumatic stress disorder (PTSD), rated 10 percent 
disabling; residuals of a tonsillectomy with removal of 
adenoids and the residuals of simple transverse fracture 
ascended ramus of the left mandibular, both rated zero 
percent disabling.

12.  The veteran does not have a disability rated 100 
percent, and he does not have additional disability or 
disabilities independently ratable at 60 percent or more.

13.  The veteran is not totally blind or near totally blind.

14.  The veteran is not a patient in a nursing home.

15.  The veteran is not bedridden or housebound.

16.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred as a result of 
active military service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The December 1992 decision of the RO denying service 
connection for a chronic back condition is final; the 
additional evidence received since the RO's December 1992 
decision is not new and material, and the veteran's claim for 
benefits has not been reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.310, 3.156 (1999).

3.  The November 1983 decision of the RO denying service 
connection for a chronic acquired psychiatric disorder 
including anxiety neurosis with depression is final; the 
additional evidence received since the RO's November 1983 
decision is not new and material, and the veteran's claim for 
benefits has not been reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.310, 3.156 (1999).

4.  The criteria for special monthly pension based on the 
need for regular aid and attendance or on account of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.350, 3.351, 3.352, 4.14 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The veteran asserts on appeal that service connection is 
warranted for a respiratory disorder.  He claims that he was 
treated for a respiratory disorder during service.  At his 
personal hearing held in February 1999, he reported that he 
continued to receive treatment subsequent to service 
discharge.  He indicated that as a naturopathic physician he 
underwent self-care and received treatment from other 
physicians like himself.  However, neither he nor his fellow 
naturopathic physicians documented this care.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see 
also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of diagnoses of chronic 
obstructive pulmonary disease and bronchial asthma.  The 
veteran has reported inservice treatment for his respiratory 
disorder, which he is competent to provide.  Furthermore, the 
veteran reports that he is a licensed naturopathic physician 
and chiropractor licensed in the state of Alabama.  
Therefore, as a medical professional he may provide the 
necessary nexus opinion.  Generally, the only requirement for 
competency to provide medical evidence is that the person be 
a licensed health care professional.  YT v. Brown, 9 Vet. 
App. 195, 201 (1996).  The Board also finds that the VA has 
complied with its obligation to assist him with the 
development of his claims.  The record does not indicate, and 
the veteran does not contend, that there is pertinent 
evidence that has not been associated with the veteran's 
claims folder.

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

For the reasons discussed below, the Board finds that it 
would require a high degree of speculation to grant service 
connection for a respiratory disorder.  To permit a finding 
of service connection, the facts must establish that a 
particular disease or injury was incurred in or aggravated 
while serving in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  If a condition noted during service is not 
shown to be chronic, continuity of symptoms sufficient to 
establish the chronic character of the condition after 
service must be present for an appropriate grant of service 
connection.  38 C.F.R. § 3.303 (1999).  

The veteran's service medical records from both periods of 
duty do not show any complaints or treatment related to a 
respiratory disability.  The record does not contain a 
separation examination from his first period of service, 
however, on his August 1950 enlistment examination for his 
second period of duty, he denied any past history of asthma, 
shortness of breath, pain or pressure in his chest.  Further, 
the veteran's August 1953 separation examination reflects 
that his lung and chest were considered clinically within 
normal limits.  Additionally, he did not report any 
respiratory problems. 

Still further, there are no records showing post service 
treatment for a respiratory disorder until a reported VA 
diagnosis in April 1987, which showed a past history of COPD.  
Importantly, this was over 30 years after service discharge.  
Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) (veteran 
failed to provide evidence of continuity of symptomatology of 
low back condition).

The Board notes that the veteran has reported that he 
received treatment sometimes after his military service 
discharge.  The record does not contain records of such 
treatment.  The veteran claims that he underwent self-care 
and was treated by fellow naturopathic physicians.  In 
determining that the claim was well grounded, the veteran's 
statements showed continuity of symptoms and provided the 
necessary nexus for a well-grounded claim.  In evaluating 
these statements, however, rather than accepting them at face 
value, the Board concludes that their credibility is limited, 
especially when compared to the objective evidence of record.  
As noted the record does not contain any objective evidence 
of respiratory treatment until the 1987 VA clinical note 
showing a history of COPD.  While the veteran indicates he 
received treatment, besides his statements, the record is 
void of any corroborating evidence.  The earliest post 
service VA examination conducted in 1971 does not reflect 
that the veteran complained of, or reported treatment for a 
respiratory disability.  A chest X-ray revealed that his lung 
fields were clear.  VA outpatient records dated in December 
1975 indicate that his lungs were clear.  A VA chest X-ray 
performed in March 1976 failed to show evidence of COPD.  A 
VA chest X-ray report in October 1976 also shows that his 
chest was within normal limits.  In fact, the veteran 
underwent several VA examinations thereafter in conjunction 
with his service-connected disability however, his 
respiratory system was considered normal as late as 1981.  
The Board places greater weight on contemporaneous records 
than on the veteran's current recollections in connection 
with his claim, as contemporaneous records do not suffer from 
distortion due to the passage of time, nor are they colored 
by any desire to enhance the current claim.  

In comparing the contemporaneous medical records - both 
service medical records and post-service VA treatment records 
- with the veteran's statements, the Board gives more weight 
to the contemporaneous medical records, for the reasons noted 
above.  In contrast to the contemporaneous medical records, 
the Board finds the veteran's accounts of his medical history 
less reliable and of limited probative value.  The Board 
recognizes that the regulation requires continuity of 
symptomatology, not continuity of treatment, Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Nonetheless, one would 
expect to see references to COPD in the post-service medical 
records, if indeed the veteran had received treatment for 
COPD, as he now recalls.  Consequently, the absence of any 
reference to complaints of, or treatment for, COPD in the 
post-service records until 1987 weighs against the veteran's 
statements regarding continuity of symptomatology.  

Moreover, on review of the record, the veteran's credibility 
is somewhat in question.  For instance, the veteran's 
testimony at his February 1999 personal hearing was somewhat 
confused, e.g., he reported exposure to Agent Orange in Korea 
and also on a merchant ship in Saigon.  He also testified, 
when asked to provide certain information about the dates of 
the housekeeping service he received from VA and details 
about his military service, that he would "blank out" on 
such details.  Moreover, he reported in his June 1996 VA Form 
9 that he had experienced respiratory distress since 1965, 
when he was in the Republic of Vietnam, and referred to his 
wartime service in Korea and Vietnam; however, there is no 
evidence that the veteran served in the military during the 
1960s.  

Additionally, the record is somewhat confusing in regard to 
his self-reported status as a physician.  At his personal 
hearing, the veteran reported that he has a degree in 
naturopathy, "chiropractic," psychotherapy and 
physiotherapy.  He also noted that had a "privilege 
license" in neuropathy, but only in the state of Alabama, 
and that he was unable to diagnose illnesses in the state of 
Alabama.  The veteran has not produced any documentation 
regarding his status.  It is also noted that he has never 
listed this as a profession or reported any income from his 
occupation as a naturopathic physician in other claims with 
the VA.  For example, in January 1993, he reported last 
having worked full time in 1980, and that he had worked from 
1974 to 1979 as a barber and cosmetologist.  The Board also 
notes that when the veteran was admitted to a private medical 
center in November 1992 he had impaired reality testing.  It 
was reported that he had exhibited impaired judgment and 
grandiose thinking.  He had solicited sexual favors from an 
enforcement officer.  He was also telling everyone that he 
was running for mayor, and indicated that he had four 
doctoral degrees including one in chiropractic medicine.  
Consequently, in light of both the variances in the veteran's 
statements and the existence of his psychiatric illness, the 
Board considers the veteran to be an unreliable historian in 
regard to continuity of symptoms.  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for a respiratory 
disorder.  As discussed above, the veteran did not receive 
treatment for a respiratory disorder during service.  
Additionally, the evidence does not establish continuity of 
symptomatology.  The clinical records after service do not 
refer to complaints of or treatment for COPD until at least 
30 years subsequent to service discharge, and the veteran's 
statements lack credibility.  Moreover, the veteran has not 
presented any objective medical evidence that relates his 
current respiratory disorder to his service besides his 
statements.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a respiratory disorder.

II.  Reopening a Claim

The veteran argues that the evidence presented in support of 
reopening his claims of service connection for a chronic back 
disability and a chronic acquired psychiatric disorder is not 
only new and material, but also is sufficient to grant 
service connection, particularly when that evidence is 
considered in light of the entire record.  The veteran claims 
that he has a chronic back disorder that resulted from 
injuries that occurred during service.  He claims that he 
originally injured his back in 1951 when he fell out of a 
car.  Furthermore, he also claims that he has further 
aggravated the back injury due to an imbalance caused by the 
service connected varicose vein disability.  He further 
claims that as a result his varicose veins and his back 
disability he developed a chronic psychiatric disorder, 
anxiety neurosis.

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. § 1131 
(West 1991).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

Without the filing of a notice of disagreement within one 
year of the date of mailing of the notification of the 
initial review and determination of appellant's claim, a 
rating determination is final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1998).  An appellant must present 
"new and material" evidence before VA is required to 
reopen, develop, and adjudicate a prior final claim as to its 
merits.  YT v. Brown, 9 Vet. App. 195 (1996).  "[A]bsent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA."  Henderson v. Brown, 
6 Vet. App. 45, 46 (1993).  If the appellant fails to meet 
either part of this threshold requirement, the Board is not 
required to consider the merits of the claims.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Regarding the claims of service connection for a back 
disability and a chronic acquired psychiatric disorder, as 
explained below, none of the evidence added to the record 
since the last final decision, either by itself or in the 
context of all the evidence, both old and new, provides 
medical evidence reflecting that the claimed disabilities are 
related to service.  The Board concludes that the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claims for service connection.  

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the veteran of 
the reasons his claims had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the appellant in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claims for service connection.

A.  Chronic Back Disability

In October 1983, the Board denied service connection for a 
chronic back condition.  The Board determined that the 
veteran did not sustain permanent disability from reported 
back injuries during service and arthritis was not diagnosed 
many years subsequent to service discharge.  In August 1988, 
the Board also denied service connection on a secondary 
basis, noting that there was no medical evidence relating the 
chronic back disability to his service connected varicose 
veins.  This decision also determined that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for a chronic back condition on a 
direct basis.  In December 1992, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a chronic back 
condition.  

The December 1992 rating decision is the last final decision 
on the issue of service connection for chronic back 
disability.  Therefore, the Board shall review the evidence 
of record at the time of, and evidence submitted since, that 
RO decision.  

The evidence previously considered by the RO and Board 
included the veteran's service records, lay statements of the 
veteran's friends and relatives, as well as, post service VA 
and private clinical reports.  The veteran's service medical 
records from his first period of duty are devoid of 
complaints or treatment for a back disability.  The medical 
records from his second period of service show that the 
veteran reported that he fell off a car in April 1951.  It 
appears that X-rays of the left hip and back were scheduled, 
however, the results of these studies are not of record.  At 
the August 1953 separation examination, the veteran failed to 
list an injury to the back and the musculoskeletal system 
including the spine was clinically normal.

Post service VA records show that the veteran was 
hospitalized in June and July 1977 for complaints that 
included back pain.  He reported that he fell on his buttocks 
two weeks previously.  The diagnosis was coccydynia.  During 
VA hospitalization in February 1980, degenerative joint 
disease of the spine was diagnosed.  

In a statement dated in October 1978, a private physician 
reported that he had known the veteran since 1972.  He stated 
that the veteran was involved in emergency technician 
training in about 1972 or 1973, but that he withdrew from the 
class because he began to have problems with his varicose 
veins and back.   

At a personal hearing held in March 1983, the veteran 
reported that he fell from a car in August 1951.  He reported 
that he saw a physician at least four or five times during 
service.  He further indicated that subsequent to service 
discharge, he was a chiropractor, and that he and his 
colleagues treated his back disability.  

In 1987, the veteran submitted lay statements from a fellow 
serviceman who indicated that the veteran received treatment 
for his back during service.  He also submitted a statement 
from a friend who identified himself as a medical technician.  
He indicated that he had known the veteran since 1953 and the 
veteran had always complained of back pain.  

Also of record, are VA and private records showing that the 
veteran received medical care for degenerative disease of the 
cervical and lumbar segments of the spine.  VA hospital 
records dated in December 1990 show that computer tomography 
revealed mild bulging disc at all three levels with 
neuro-foraminal encroachment at the L5-S1 level.  A VA 
radiological study performed in July 1991 revealed cervical 
spondylosis with bony ankylosis of the C4-C5.  There were 
also degenerative changes of the C5-C6 area.  

Records submitted after the December 1992 rating decision 
include the veteran's written statements and testimony 
presented at a personal hearing plus VA and private clinical 
records.  After a review of the record, the Board concludes 
that this evidence is not new and material.  Accordingly, the 
claim is not reopened.  

The veteran's written statements regarding the back 
disability, for the most part, basically recount his earlier 
statements.  They are in essence cumulative and redundant.  
The veteran continues to suggest that there is an etiological 
relationship between his back disability and military 
service.  However, it should be pointed out that the record 
shows that this argument was considered and rejected by the 
Board in its 1983 decision.  Besides the statements of the 
veteran and his friends there is no objective medical 
evidence showing treatment for a back disability, at the 
earliest, more than 20 years subsequent to service discharge.  
I find the clinical evidence or the absence thereof, more 
probative in this regard.  

The additionally submitted VA and private medical records 
pertain mostly to unrelated disabilities.  The only medical 
records that may be considered pertinent to this claim are VA 
examination reports that refer to his back treatment or the 
veteran's reports of back pain.  These medical reports were 
not previously considered, but they are not both new and 
material, as they only establish that the veteran continues 
to undergo degenerative changes of the spine.  Thus, they 
augment the records considered in 1992, which showed the 
current presence of degenerative disease of the cervical and 
lumbar segments of the spine, but they do not change the 
factual basis of the previous denial.  This additional 
documentation solely addresses the veteran's present medical 
condition without commenting on the etiology of the back 
problems.  It has no bearing on the issue of service 
incurrence or aggravation and is, therefore, not material.  
See Shoop v. Derwinski, 3 Vet. App. 45, 47 (1992).

B.  Psychiatric  Disorder

In November 1983, the RO denied service connection for 
anxiety neurosis as secondary to the service connected 
varicose veins disability.  The RO noted that there was no 
evidence to show that the veteran was treated for a 
psychiatric disorder in military service or within the 
presumptive period following discharge from service.  
Furthermore, there was no sound medical basis for relating  
anxiety neurosis to the service connected varicose veins. 

The evidence previously considered by the RO included the 
veteran's service medical records, as well as post service 
private and VA clinical reports.  The service medical records 
are devoid of any complaints, treatment or diagnoses 
regarding a psychiatric disability.  There were no 
psychiatric abnormalities noted at the August 1953 separation 
examination.  

The veteran was admitted to a VA hospital in March 1976 with 
numerous somatic complaints including insomnia and nausea.  
He also expressed paranoid ideation.  He reported family 
problems as well as being jittery and shaky.  The diagnosis 
was anxiety neurosis.  In November 1976 and June 1977, the 
veteran reported to a VA hospital complaining of nervousness 
and insomnia.  The diagnosis was anxiety neurosis.  In June 
1980, the veteran underwent VA examination.  The diagnoses 
included anxiety neurosis with mild depression.

As noted above, of record is an undated statement of a friend 
of the veteran who identified himself as a licensed medical 
technician.  He indicated that he had known the veteran since 
1953 and the veteran had always complained of back pain.  He 
also added that the veteran had always been nervous.  He 
thought it was due to the veteran's back pain.  

Records submitted after the November 1983 rating decision 
include written statements and testimony of the veteran as 
well as VA and private clinical records.  After a review of 
the record, the Board concludes that this evidence is not new 
and material.  Accordingly, the claim is not reopened.

The veteran's statements regarding the psychiatric disability 
basically recount his earlier statements.  They are in 
essence cumulative and redundant.

The additional medical records include the previously 
mentioned private medical reports dated in November 1992 that 
show that the veteran underwent impaired reality testing 
after exhibiting impaired judgment and grandiose thinking.  
The diagnosis was bipolar disorder, manic.  VA outpatient 
records dated between March and December 1994 show that the 
veteran was taking medication and receiving counseling for 
his bipolar disorder.  A VA examination in December 1997 
diagnosed posttraumatic stress disorder.  The additional VA 
and private medical records are new as they were not of 
record at the time of the November 1983 RO decision.  
However, these records are not material because, this 
additional documentation solely addresses the veteran's 
present condition.  Not only do the clinical records pertain 
to treatment provided years after separation from active 
service, this evidence does not address or contradict the 
reasoning offered in support of the prior decision.  As such, 
this evidence offers no probative value and is not considered 
new and material.

III.  Special Monthly Pension 

The appellant also seeks special monthly pension based on the 
need for regular aid and attendance or on account of 
housebound status.  He contends, in essence, that because of 
his disabilities, he is helpless and is unable to protect 
himself from the hazards of daily life.  He reportedly is 
unable to leave home without assistance, and requires help 
with daily hygiene and the activities of daily living.  

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 1991) ; 38 C.F.R. § 3.351 (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, considerations is 
given to such conditions as: Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352 (1999).

The Court in discussing 38 C.F.R. § 3.352(a), noted (1) it is 
mandatory for the VA to consider the enumerated factors 
within the regulation; (2) eligibility requires that at least 
one of the enumerated factors be present; and (3) the 
"particular personal function" refers to the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222 (1996).  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others. 

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, the increase in the pension rate is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran: (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (1999).

In this case, the veteran has the following 
nonservice-connected disabilities: degenerative spondylosis 
lumbar spine with degenerative joint disease of the cervical 
spine and posterior displacement of the left coccyx with 
sciatic nerve, rated 40 percent disabling; claudication, 
rated 20 percent disabling; varicose veins of the right leg, 
rated 10 percent disabling; anxiety neurosis with depression, 
rated 10 percent disabling; degenerative joint disease, rated 
20 percent disabling; and corrected refractive error, 
respiratory disorder, cataracts, bronchial asthma, lung 
cancer, status post right inguinale hernia repair, benign 
prostatic hypertrophy, status post excision of benign 
lymphoma and peptic ulcer, all rated zero percent disabling.  

The veteran also has service-connected disabilities of 
varicose veins of the left leg, rated 20 percent disabling; 
posttraumatic stress disorder (PTSD), rated 10 percent 
disabling; residuals of a tonsillectomy with removal of 
adenoids and the residuals of simple transverse fracture 
ascended ramus of the left mandibular, both rated zero 
percent disabling.

Upon careful consideration of the relevant evidence in this 
case, the Board finds that the veteran is not presently in 
need of the regular aid and attendance of another person.  
The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.

Review of the record reveals that the appellant was afforded 
a VA medical examination for determination of housebound 
status or need for regular aid and attendance in August 1994.  
The Board acknowledges that the medical examiner found the 
appellant to be in need of daily aid and attendance.  The 
medical evidence of record, however, as well as the veteran's 
recent testimony, does not support this conclusion.  The 
August 1994 report notes restricted ranges of motion of the 
cervical and lumbar spine and weakness in the lower limbs.  
It was reported that the veteran ambulated with a cane and 
complained of dizziness.  It was determined that the veteran 
had sciatic neuritis of the left side, degenerative joint 
disease of the hip and knee, bilaterally, and peptic ulcer 
disease.  The examiner noted that the appellant was able to 
walk for approximately one block without the aid of another 
person. Importantly, however, the descriptions of disability 
in the report of examination did not indicate that the 
veteran had any musculoskeletal disorders that would prevent 
him from feeding, grooming, or dressing himself.  Moreover, 
as discussed below, the examiner's conclusion is simply not 
supported by recent clinical findings, including those 
recorded in VA treatment records, and by the veteran's 
testimony.  

Mental health clinical notes show that the veteran was able 
to attend his therapy and counseling sessions between March 
and December 1994.  The veteran was hospitalized in July1994 
with complaints of weak quadriceps.  He also indicated that 
this caused him to fall at home.  While there was evidence of 
weakness in the quadriceps bilaterally there is no evidence 
that his disability was of such severity that it made him 
incapable of caring for himself. 

In April 1996, VA outpatient records show that the veteran 
was ambulating.  VA outpatient records dated between 1996 and 
1997 relate that the veteran received treatment for a variety 
of ailments including toenail debridement ( November 1996); 
cataracts (November 1996); and asthma and leg cramps (January 
1997).  In September 1997, he was admitted to a VA hospital 
with complaints of chronic low back pain.  There was pain in 
the lumbar and thoracic regions of the spine.  There was 
muscle spasm in the lumbar area.  There was restricted range 
of motion of both shoulders with severe limitation of motion 
of the lumbar spine.  He underwent rehabilitation therapy and 
was released.  

The Board recognizes that the veteran's various ailments, in 
combination, are disabling.  He is limited in his activities 
due to his musculoskeletal disorder, which limits any 
exertional activity.  While the VA examinations and treatment 
records showed that the veteran suffers from multiple 
disabilities, the functional restrictions relating to 
strength and coordination do not appear to affect his ability 
to feed, cloth and bathe himself or otherwise attend to the 
wants of nature.

In his February 1999 testimony, when questioned, the veteran 
was unable to articulate any physical reason why he could not 
feed, clothe, and bathe himself; he appeared to attribute his 
claimed helplessness to his psychiatric impairment.  The 
medical evidence of record, however, does not show that the 
veteran's psychiatric impairment prevents him from caring for 
his daily personal needs, or renders him unable to protect 
himself from the hazards of daily living.  On VA psychiatric 
examination in December 1997, the veteran was described as 
cooperative and oriented by four.  His mood was described as 
fine.  His affect was within normal limits.  His speech was 
at a regular rate.  The thought process was logical and 
coherent.  There were no flight of ideas, looseness of 
associations, thought blocking, confusion, tangentially, 
circumstantiality, delusional thinking, auditory or visual 
hallucinations, ideas or references, obsessions or 
compulsions.  Both remote and short memory were intact.  The 
VA examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 65-70.  A GAF of 70 contemplates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition) at 44-47.  The veteran's 10 
percent disability rating reflects the fact that he 
experiences mild psychiatric symptoms.  The assigned GAF 
score does not support the conclusion that the veteran is 
incapable of performing the activities of daily living.  The 
examiner did not assign a GAF score reflecting more severe 
impairment in functioning such as "inability to function in 
almost all areas" or "occasionally fail[ing] to maintain 
minimal personal hygiene."  See DSM-IV at 44-47 (GAF of 21- 
30 and 11-20). 

Additionally, the veteran is not "bedridden" due to his 
service-connected disabilities.  The December 1997 VA 
physical examination for varicose veins revealed only 
superficial varicosities of the thigh, legs, ankles and feet.  
There was trace pretibial edema on the left lower extremity.  
There was no edema on the ankles or feet.  There was no skin 
changes or ulceration.  Temperature of the extremities was 
normal and there was no phlebitis.  Color of the lower 
extremities was normal and there was no significant 
tenderness noted.  The VA physician commented that the 
veteran's chronic leg edema seemed to be reasonably well 
controlled with the use of elastic stocking and elevation of 
the lower extremities.  He indicated that the superficial 
varicosities were of no clinical significance.  This 
description does not reflect such symptoms that would cause 
the veteran to be bedridden.  Furthermore, the medical 
records show that the veteran has not been hospitalized for 
the treatment of his disabilities recently.  There is no 
evidence of record that any of the appellant's disabilities, 
either separately or combined, are so disabling, as to 
require the need of aid and attendance.  

Moreover, the evidence of record does not show that the 
appellant has a single disability that was rated at 100 
percent, which is a requirement for the assignment of the 
housebound rate of pension.  Additionally, the Board also 
finds that he is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disabilities.  The Board took into consideration that the 
veteran reported at his February 1999 personal hearing that 
he was currently working with people as a naturopath and 
chiropractor.  He indicated that he treated a pathologist the 
previous week. 

In summary, the preponderance of the evidence shows that the 
veteran's service-connected disabilities do not render him 
bedridden, or unable to care for his daily personal needs or 
protect himself from the hazards of daily living without 
assistance from others, or housebound.  Accordingly, the 
veteran is not entitled to special monthly compensation on 
account of the need for aid and attendance or being 
housebound.


ORDER

Service connection for a respiratory disorder is denied.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
acquired psychiatric disorder including anxiety neurosis, the 
benefits sought on appeal with regard to that claim are 
denied.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
back disorder, the benefits sought on appeal with regard to 
that claim are denied.  

Entitlement to special monthly pension for aid and attendance 
or at the housebound rate is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

